                                                                                              S DISTRICT
                                                                                           ATE           C
                                                                                          T




                                                                                                                        O
                                                                                     S




                                                                                                                         U
                                                                                    ED




                                                                                                                          RT
 1 DAVID L. ANDERSON (CABN 149604)




                                                                                UNIT
                                                                                                          TED
   United States Attorney                                                                         GRAN




                                                                                                                              R NIA
 2
   SARA WINSLOW (DCBN 457643)                                                                                         usins
                                                                                                          ael M. Co




                                                                                NO
 3 Chief, Civil Division                                                                           than
                                                                                          Judge Na




                                                                                                                              FO
   Assistant United States Attorney




                                                                                  RT




                                                                                                                          LI
 4                                                                                       ER




                                                                                    H




                                                                                                                        A
                                                                                              N                          C
          450 Golden Gate Avenue, Box 36055                                                                     F
                                                                                                  D IS T IC T O
 5        San Francisco, California 94102-3495                                                          R
          Telephone: (415) 436-6925
 6        FAX: (415) 436-6748
          Sara.winslow@usdoj.gov
 7
   Attorneys for Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   MI YOUNG SONG,
                                                           C 19-06631 NC
13                              Plaintiff,

14                                                         STIPULATION TO DISMISS and
              v.                                           [PROPOSED] ORDER
15
     UNITED STATES CITIZENSHIP AND
16   IMMIGRATION SERVICES, et al.,
17                               Defendants.
18

19
           Plaintiff, by and through her attorneys of record, and Defendants, by and through their attorneys of
20
     record, hereby stipulate, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismissal of the above-entitled
21
     action without prejudice in light of the fact that the United States Citizenship and Immigration Services
22
     adjudicated Plaintiff’s I-526 Immigrant Petition by Alien Entrepreneur.
23
     ///
24
     ///
25
     ///
26
27

28
     Stipulation to Dismiss
     C 19-06631 NC                                     1
30
 1      Each of the parties shall bear their own costs and fees.

 2 Date: December 23, 2019                                Respectfully submitted,

 3                                                        DAVID L. ANDERSON
                                                          United States Attorney
 4

 5                                                               /s/
                                                          SARA WINSLOW
 6                                                        Assistant United States Attorney
                                                          Attorneys for Defendants
 7

 8
     Dated: December 23, 2019
 9                                                                /s/ Martin J. Lawler
                                                          MARTIN J. LAWLER
10                                                        NAMGIAO DO
                                                          Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Stipulation to Dismiss
     C 19-06631 NC                                   2
30
